                Case 18-50489-CSS              Doc 372      Filed 03/22/21       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

MAXUS ENERGY CORPORATION et al.,                             Case No. 16-11501 (CSS)

    Debtors.1                                                Jointly Administered
MAXUS LIQUIDATING TRUST,

                                  Plaintiff,                 Adv. Proc. No. 18-50489 (CSS)
                       v.
YPF S.A., et al.,

                                  Defendants.

                               NOTICE OF STATUS CONFERENCE
         PLEASE BE ADVISED that a status conference has been scheduled in the above

adversary proceeding for March 26, 2021 at 2:30 p.m. eastern at the direction of the Court.

         No later than Thursday, March 25, 2021 at noon eastern all participants must register

for the hearing at the link provided below. CourtCall will not be utilized for this conference.

The conference will be handled entirely through the Zoom platform.

         Registration link: https://debuscourts.zoomgov.com/meeting/register/vJIsc--

hpj8iH60zfMU5TA9Ug_4-LSpCgEY




1
    The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal
    tax identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus
    International Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal
    Company (7425). The address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas
    77042.
            Case 18-50489-CSS   Doc 372     Filed 03/22/21    Page 2 of 2




Dated: March 22, 2021                     Respectfully submitted,
                                          FARNAN LLP
                                          /s/ Michael J. Farnan
                                          Brian E. Farnan (Bar No. 4098)
                                          Michael J. Farnan (Bar No. 5165)
                                          919 North Market Street, 12th Floor
                                          Wilmington, DE 19801
                                          (302) 777-0300
                                          bfarnan@farnanlaw.com
                                          mfarnan@farnanlaw.com
                                          J. Christopher Shore (admitted pro hac vice)
                                          WHITE & CASE LLP
                                          1221 Avenue of the Americas
                                          New York, NY 10020-1095
                                          (212) 819-8200
                                          cshore@whitecase.com

                                          Attorneys for the Liquidating Trust
